NO








NO. 12-05-00308-CV
IN THE COURT OF
APPEALS
TWELFTH COURT OF APPEALS DISTRICT
TYLER, TEXAS
 
VERONICA PHILLIPS,                              §          APPEAL FROM THE 
APPELLANT
 
V.                                                                    §          COUNTY COURT OF
 
DANIEL GRANT,
APPELLEE                                                  §          HENDERSON COUNTY, TEXAS
 
 
 

MEMORANDUM
OPINION
PER CURIAM




            In this appeal, Veronica Phillips appeals from a judgment
entered in favor of Daniel Grant in a breach of contract case.  On October 20, 2005, Phillips informed the
Clerk of this Court that despite her extensive efforts to communicate with the
court reporter, Halina Gonzales, regarding the status of the reporter’s record,
she had been unable to elicit any response. 
After several unsuccessful attempts by our Clerk to communicate with Ms.
Gonzales, we remanded this cause to the trial court for a hearing pursuant to
Texas Rule of Appellate Procedure 34.6(f). 
The trial court conducted the hearing on February 6, 2006, and a
reporter’s record of the hearing was filed on February 24, 2006.
            The rules of
appellate procedure provide that an appellant is entitled to a new trial where
(1) the appellant timely requested a reporter’s record; (2) without the
appellant’s fault, a significant portion of the court reporter’s notes and
records has been lost or destroyed; (3) the lost or destroyed portion of the
reporter’s record is necessary to the resolution of the appeal; and (4) the lost
or destroyed portion of the reporter’s record cannot be replaced by agreement
of the parties.  Tex. R. App. P. 34.6(f). 
After reviewing the record of the hearing on remand, we conclude that
the Rule 34.6(f) requirements for a new trial have been satisfied.  Accordingly, we reverse the
judgment of the trial court and remand for a new trial.
 
Opinion delivered February 28, 2006.
Panel consisted of Worthen, C.J.,
Griffith, J., and DeVasto, J.
 
(PUBLISH)